COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


IN RE ESTATE OF OLIVER LEE RENZ,                 §
DECEASED,                                                     No. 08-21-00042-CV
                                                 §
                          Appellant,                            Appeal from the
                                                 §
                                                           County Court at Law No. 6
                                                 §
                                                            of Reeves County, Texas
                                                 §
                                                                  (TC# 3080P)
                                                 §


                                         O R D E R

       The Court GRANTS Diana Rodriguez’s request for an extension of time within which to

file the Clerk’s Record until September 1, 2021. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Dianne O. Florez, County Clerk for the Reeves County, Texas,

prepare the Clerk’s Record and forward the same to this Court on or before September 1, 2021.

       IT IS SO ORDERED this 2nd day of August, 2021.


                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.